Title: From Benjamin Franklin to ——— D’Aubenton, 8 March 1781
From: Franklin, Benjamin
To: Aubenton, —— d’


Sir
Passy, March 8. 1781
I received the Letters you did me the honour of writing to me the 23d. of January last, and the 24th of February. Knowing nothing of the Affair which is the Subject of the Memoir your Letter enclos’d, I have taken occasion to make Enquiries of such Persons as arrived here from Philadelphia, but hitherto without receiving any Information, except that Mr John Benezet to whom the Sugars are said to have been consign’d, is actually on his Passage to France, having sail’d from Philadelphia the 27th of December last, so that if the Ship is safe he may be daily expected. As soon as I hear of his Arrival, I will acquaint you with it. And if he should be lost or taken, I will endeavour to obtain the Intelligence desired from Philadelphia. I have the honour to be, Sir,
M. Daubenton
